Case 1:12-cv-01828-DLI-JO Document 136 Filed 09/18/19 Page 1 of 1 PageID #: 1578



                            3161 MICHELSON DRIVE • SUITE 800 • IRVINE, CALIFORNIA 92612.4408

                                 TELEPHONE: +1.949.851.3939 • FACSIMILE: +1.949.553.7539


                                                                                               Direct Number: (949) 553-7516
                                                                                                   javogt@jonesday.com




                                               September 18, 2019


 Honorable Dora L. Irizarry
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

          Re:      Selvam v. Experian Information Solutions, Inc.,
                   No. 12-CV-1828 (DLI)(JO) (E.D.N.Y.)

 Dear Chief Judge Irizarry:

         We represent Defendant Experian Information Solutions, Inc. Today, the Plaintiff,
 Kamaladoss Selvam, sent us an e-mail notifying us that he will be out of the country due to a
 family emergency for the next 4-6 months, and will not have access to email during that time.
 For this reason, he requested that Experian re-set the deadlines on its forthcoming motion to
 dismiss. Experian’s opening papers are currently due to be served on September 25, 2019,
 Selvam’s opposition is due to be served on October 23, 2019, and Experian’s reply is due to be
 served and filed with the rest of the motion pursuant to the bundling rule on November 6, 2019.
 (See Text Only Order dated Sept. 17, 2019.) A copy of Mr. Selvam’s e-mail is enclosed.

          Experian does not object to this request. Experian proposes that the Court vacate the filing
 deadlines on the motion to dismiss, and order the parties to submit a joint status report on or before
 January 17, 2020—which is four months from today—regarding Mr. Selvam’s situation. This is
 the first request to stay deadlines associated with this motion.

          We thank the Court for its consideration.

                                                             Respectfully submitted,

                                                             /s/ John A. Vogt

                                                             John A. Vogt


 Enclosure

 cc:      Plaintiff Kamaladoss Selvam (via ECF)



 AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
 DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
 MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
 SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
